08:3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of “a substrate heater” in the reply filed on Nov. 23, 2021 is acknowledged.  The traversal is on the ground(s) that the requirement is not proper.  The argument is moot since applicant cancelled all the claims directed to other species and the remaining claims and the newly added claims are directed to a substrate heater.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,003,094. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a substrate stage component (substrate holder) for a lithographic apparatus, the substrate stage component comprising:  a support body (main body) configured to support the substrate in the lithographic apparatus (claim 4), the support body comprising a plurality of protrusions (burls), a heater to heat the substrate and/or substrate stage component, at least part of the heater located on an external surface of the support body (claim 1).  Although the claims of the patent are not explicitly directed to a movable support body, the claims of the patent are directed to a lithographic apparatus comprising a patterning device support structure, and a projection system.  It is commonly known that such lithographic device comprises a substrate holder which is movable.  Therefore it would have been obvious to one of ordinary .  

Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 7,304,715 in view of Van Ballegoij et al. (Van Ballegoij) (2004/0179183). 
Claim 19 of 7,304,715 is directed to a substrate stage component (substrate table) of a lithographic apparatus, the substrate stage component comprising:  a support body to support the substrate in the lithographic apparatus, a fluid-carrying channels (heat-exchange fluid though a network of channels) to flow a fluid through part of the support body to enable heat transfer, and a heater attached to the support body (embedded in the substrate table).  Although the claim of the patent is not explicitly directed to an electrical heater, electricity is commonly used to power heaters, and it would have been obvious to one of ordinary skill in the art to provide an electrical heater.  Although the claims of the patent are not explicitly directed to a movable support body, the claims of the patent are directed to a lithographic apparatus comprising a patterning device support structure, and a projection system.  It is commonly known that such lithographic device comprises a substrate holder which is movable.  Therefore it would have been obvious to one of ordinary skill in the art to provide a movable support device in order to align the substrate stage with the patterning device support structure.  
However, claim of 7,304,715 is not directed to the support body comprising a plurality of protrusions.  Van Ballegoij discloses a substrate holder having burls (abstract).  Therefore it would have been obvious to one of ordinary skill in the art to provide protrusions of Van Ballegoij to the invention in claim 19 of the patent in order to provide a vacuum clamping as taught by Van Ballegoij in para 0008.

51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,268,236 in view of Van Ballegoij et al. (Van Ballegoij) (2004/0179183). 
Claim 12 of 9,268,236 is directed to a substrate stage component (substrate table) of a lithographic apparatus, the substrate stage component comprising:  a support body to support the substrate in the lithographic apparatus, a fluid-carrying channels (heat pipe) to flow a fluid through part of the support body to enable heat transfer, and a heater attached to the movable support body (attached to the substrate table).  Although the claim of the patent is not explicitly directed to an electrical heater, electricity is commonly used to power heaters, and it would have been obvious to one of ordinary skill in the art to provide an electrical heater.  Although the claims of the patent are not explicitly directed to a movable support body, the claims of the patent are directed to a lithographic apparatus comprising a patterning device support structure, and a projection system.  It is commonly known that such lithographic device comprises a substrate holder which is movable.  Therefore it would have been obvious to one of ordinary skill in the art to provide a movable support device in order to align the substrate stage with the patterning device support structure.  
However, claim of 9,268,236 is not directed to the support body comprising a plurality of protrusions.  Van Ballegoij discloses a substrate holder having burls (abstract).  Therefore it would have been obvious to one of ordinary skill in the art to provide protrusions of Van Ballegoij to the invention in claim 12 of the patent in order to provide a vacuum clamping as taught by Van Ballegoij in para 0008.

Claim 58 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,838,310. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a a substrate stage component for a lithographic apparatus, the substrate stage .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 51 and 54-57 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ushida et al. (Ushida) (JP 10-303114 in IDS).
Regarding claim 51, Ushida discloses a substrate stage component (Fig. 4) for a lithographic apparatus (Fig. 1) configured to project radiation onto a radiation-sensitive substrate, the substrate stage component comprising: a movable support body (WH) configured to support the substrate in the lithographic apparatus (para 0012, “lens-scanning type projection exposure apparatus”), the support body comprising a plurality of protrusions (113) to support the substrate; a fluid-carrying channel (51, 52) configured to flow a fluid through at least part of the movable support body to enable heat transfer between the fluid and the at least part of the support body and/or the substrate (para 0038); and an electric heater (50A, 50B) attached to the 
Regarding claim 54, Ushida discloses wherein at least part of the channel forms an essentially circular channel portion along a peripheral edge of the support body (annular, para 0037).
Regarding claim 55, Ushida discloses a control program configured to control the heater based on a position of the support body, or a velocity of the support body, or an acceleration of the support body, or at least part of a predetermined path of the support body, or any combination thereof (para 0039).
Regarding claim 56, Ushida discloses an array of temperature sensors (55) configured to measure a temperature of at least a portion of the substrate and/or substrate stage component.
Regarding claim 57, Ushida discloses a lithographic apparatus (Fig. 1) comprising: a projection system (PL) configured to project a patterned radiation beam onto a substrate; a liquid supply system (Fig. 1, 3, 4, 5) configured to at least partly fill a space between the projection system and the substrate with liquid; and the component of claim 51.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 18, 45, 48-50 and 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ushida et al. (Ushida) (JP 10-303114 in IDS).

Regarding claim 45, although Ushida does not disclose that a heat emitting element of the heater is located on an external surface of the support body, for the reasons stated above, it would have been obvious to one of ordinary skill in the art to locate the heat emitting element on the external surface of the support body since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 48, Ushida discloses a control program configured to control the heater based on a position of the support body, or a velocity of the support body, or an acceleration of the support body, or at least part of a predetermined path of the support body, or any combination thereof (para 0039).
Regarding claim 49, Ushida discloses an array of temperature sensors (55) configured to measure a temperature of at least a portion of the substrate and/or substrate stage component.
Regarding claim 50, Ushida discloses a lithographic apparatus (Fig. 1) comprising: a projection system (PL) configured to project a patterned radiation beam onto a substrate; a 
Regarding claim 52, Ushida discloses the claimed invention as discussed above.  Although Ushida does not disclose herein at least part of the heater is located on an external surface of the support body, Ushida discloses in para 0037 that the heater (50A, 50B) is used to regulate the temperature of the immersion liquid.  Therefore, it would have been obvious to one of ordinary skill in the art to locate the heater on the external surface of the support body since it has been held that rearranging parts of an invention involves only routine skill in the art.

Allowable Subject Matter
Claims 46, 47, 53 and 59-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 46 and 53, Ushida does not disclose the claimed second port separate from the first port to connect to piping to allow the fluid to flow out of the fluid-carrying channel.
Claim 58 would be allowable if amended to overcome the double patenting rejection or if a terminal disclaimer is filed.
Regarding claim 58, Ushida discloses a substrate stage component (Fig. 4) for a lithographic apparatus (Fig. 1) configured to project radiation onto a radiation-sensitive substrate, the substrate stage component comprising: a movable support body (WH) configured to support the substrate in the lithographic apparatus (para 0012, “lens-scanning type projection exposure apparatus”), the support body comprising a plurality of protrusions (113) to support the substrate; a fluid carrying channel (51, 52) and a heater (50A, 50B) configured to heat at least a portion of the substrate and/or substrate stage component (para 0037).  However, at least a portion of a heat emitting element of the heater located lower than a top of the fluid-carrying channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	December 3, 2021